SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of October, 2012 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX This report on Form 6-K is incorporated by reference in the Registration Statement on Form F-3 of Petróleo Brasileiro Petrobras (No. 333-163665). New discovery of hydrocarbons in ultra-deep waters of the Sergipe-Alagoas Basin Rio de Janeiro, October 11, 2012 – Petróleo Brasileiro S.A. – Petrobras announces that it has confirmed the presence of light hydrocarbons in block SEAL-M-426, in ultra-deep waters of Sergipe-Alagoas Basin. This block is part of concession BM-SEAL-11, where Petrobras is the operator with a 60% stake while partner IBV Brasil has 40%. The discovery took place during drilling of well 1-BRSA-1083-SES (1-SES-167), informally known as Farfan, at a water depth of 2,720 meters. At 109 km from the municipality of Aracaju, the well is 21 km southeast of the Barra accumulation, where well 1-BRSA-851-SES (1-SES-158 - Barra) was drilled, which revealed the first significant gas discovery in ultra-deep waters of the Sergipe-Alagoas Basin. In this same Basin, on 08/22, Petrobras announced the completion of the Barra extension well, 3-BRSA-1069-SES (3-SES-165 - Barra 1) which also found oil and is located 10 km northwest of the Farfan well. The discovery of Farfan was confirmed by traces of oil detected during well drilling, electric log analysis and fluid samples collected from cable tests. A hydrocarbon column of 44 meters, of which 40 meters are formed by porous sandstones containing light hydrocarbons, was detected at a depth of 5,582 meters. Petrobras will proceed with well drilling up to a depth of 6,000 meters and will analyze the rocks and fluids obtained from this well with the aim of submitting the Appraisal Plan to the National Petroleum, Natural Gas and Biofuels Agency (ANP). SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:October 11, 2012 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
